DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudser (US 2017/0246366)

Re Claim 1; Rodser discloses A mobile device (110) comprising: 
a drive element (128) (Fig. 1); 
a processor (122) which controls the drive element (Fig. 1); 
a first battery (125) which supplies power to the drive element (the battery is coupled to the drive circuit thru the power selection circuit); 
a second battery (122) that supplies power to the drive element (128) and is attachable and detachable; (Fig. 1 and also see Par 0037; the battery is coupled to the drive circuit thru the power selection circuit) and 
power wiring which electrically couples the processor, the first battery, and the second battery to each other, 
wherein a length of a wiring in which the power is supplied from the first battery to the processor in the power wiring is shorter than a length of a wiring in which the power is supplied from the second battery to the processor in the power wiring (the battery 125 is shown in the drawing closer to the processor/controller as compared to the battery 112 located outside of the housing) and 
a length of a wiring between the second battery (112) and the first battery (125) in the power wiring is shorter than the length of the wiring in which the power is supplied from the second battery (112) and the processor (129) in the power wiring. (Fig. 1)

Re Claim 2; Rodser discloses wherein the power wiring further electrically couples the drive element (128) to the first battery (125) and the second battery (112), 
a length of a wiring between the drive element (128) and the first battery (125) in the power wiring is shorter than a length of a wiring between the drive element (128) and the second battery (112) in the power wiring, and the length of the wiring between the second battery (112) and the first battery (125) in the power wiring is shorter length of a wiring between the second battery (112) and the drive element in the power wiring. (Fig. 1)

Re Claim 5; Rodser discloses wherein the power wiring includes bus wiring. (Fig. 5)

Re Claim 6; Rodser discloses wherein the second battery has a greater capacity than that of the first battery. (Par 0032)

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that Rudser does not disclose a wire for a power supply to the controller 122 from the battery 125 and the external power source 112.
However, the examiner respectfully disagree, Rudser discloses a connection from both batteries to the controller and thus there is a wire from both batteries to the controller. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
08/16/2022
Primary Examiner, Art Unit 2836